Citation Nr: 1334091	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  07-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) to include a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  The Veteran was awarded the Combat Infantryman Badge.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in New York, New York, which, in pertinent part, awarded service connection for PTSD and assigned a 50 percent disability rating effective February 16, 2005.

In November 2009, the Veteran was scheduled to present testimony before a Veterans Law Judge at VA Central Office in Washington, DC.  He failed to report to the hearing; as he has not requested that the hearing be rescheduled, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In January 2010, the Board remanded the claims for additional development, to include obtaining outstanding treatment records, if any, and to afford the Veteran new VA examinations to obtain accurate assessments of the disabilities on appeal.  Thereafter, in February 2012, the Board denied the Veteran's claim for, in pertinent part, an increased initial rating for PTSD.

The Veteran appealed the Board's denial of entitlement to an increased initial rating for PTSD (and declined to pursue an appeal of the ratings assigned for right knee patellofemoral syndrome, which was also addressed in the January 2010 decision).  In August 2012, the Court of Appeal for Veterans Claims (Court) issued an Order, granting a Joint Motion for Partial Remand (Joint Motion) that had been submitted by the Veteran and VA.  The Court ordered that the issue of entitlement to an increased initial rating for PTSD be remanded, as the Board failed to determine whether the appellant warranted entitlement to a total disability rating based on individual unemployability (TDIU).  The issue has been recharacterized accordingly on the title page.

As discussed below, further development is warranted prior to the readjudication of the appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Joint Motion, the Board's February 2012 decision denying an initial rating in excess of 50 percent for PTSD did not address whether the Veteran warranted a TDIU.  In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability.  Entitlement to individual unemployability is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, although the Board failed to address a claim for TDIU previously, such a claim could be adjudicated in conjunction with the claim for an increased initial rating for PTSD.

The Veteran is service-connected for PTSD (rated at 50 percent disabling), arthralgia of the left knee with patellofemoral syndrome (rated at 10 percent disabling since December 13, 2007), and arthralgia of the right knee with patellofemoral syndrome (rated at 10 percent disabling since January 14, 2009).  He is currently in receipt of a combined disability rating of 60 percent.  As such, he does not meet the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2013) for consideration of TDIU on a schedular basis.  He may warrant TDIU on an extraschedular basis, but the Board cannot make such a determination in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (providing that the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation and Pension if such consideration is warranted).  The claim must therefore be remanded for such a referral.  Further, there has been no other notice or development of this issue, including initial review by the RO as required by due process.

In determining whether a Veteran is entitled to a total disability evaluation based on individual unemployability due to service connected disorders, consideration is given to his level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

To be awarded a total disability evaluation based on individual unemployability due to service connected disorders, the Veteran's service-connected disabilities, standing alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In remanding this claim, the Board observes that the Veteran has experienced a varied employment picture throughout the period on appeal.  VA treatment notes indicate that the Veteran was employed full-time in (at least) April 2005, September 2005, between July and August 2007, between August and October 2008, and in June 2011.  

Other notes indicate that he was at times either unemployed or underemployed; the Board observes, however, that some of the evidence indicating a lack of employment contradicts other evidence indicating that he was employed.  For example, in April 2005, a treating psychiatrist stated that it was clear that the Veteran did not at the time work full-time in any job, nor had he in decades.  In January 2007, the Veteran reported a recent lack of contracting jobs (the Board observes that at least a significant portion of the Veteran's employment came from contract work in the legal field).  In September 2009, the Veteran reported that situational anger was impairing his employment with an attorney for whom he worked.  In July 2010, the Veteran reported that he had not had steady work for the previous four or five years, indicating that he worked intermittently as a licensed process server, though not as much recently because he alienated perspective employers, and that his temper would cause him to quit or get him fired.  He informed the July 2010 examiner that he had no plans to find work, go to school, or to generally improve his occupational and financial well-being.  

The Board also observes that VA joint examinations from June 2010 and June 2012 indicated that the Veteran was unemployed, and that his service-connected knee disabilities impacted his ability to work.  There is no indication, however, that the current evidence of the severity of his knee disabilities is inaccurate or otherwise insufficient to evaluate the impact of those disabilities on his employability.  

On the whole, there is an insufficiently clear picture concerning the Veteran's employment history.  The Board finds that a new psychiatric examination is warranted to determine the impact of PTSD on the Veteran's employability.  Prior to such an examination, the Veteran should be requested to complete a formal TDIU claim, to include a complete employment history.  As indicated, employers should also be contacted and other pertinent development should be undertaken.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  It is noted that Capri records have been added to Virtual VA since the last RO adjudication and since the most recent Board decision.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.  

2.  If the Veteran identifies psychiatric treatment from any non-VA provider, request that he provide a completed release form (VA Form 21-4142) authorizing VA to obtain copies of any treatment records from any private medical providers who have treated him for PTSD.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file must be obtained and associated therewith.  

All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Ask the Veteran to complete a formal application for TDIU, to include a complete occupational history and educational background.  Undertake and additional notice and development of the TDIU issue as indicated, to include obtaining information from employers as appropriate.

4.  Schedule the Veteran for a VA psychiatric examination, to specifically address the current PTSD severity and the effect of his service-connected psychiatric disability on his employability.  The claims folder must be made available for the examiner to review.  

In accordance with the latest worksheets for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of his psychiatric disability.  

The examiner is then requested to provide a detailed explanation of the functional impairment caused by his psychiatric disability.  In providing the requested opinion, the examiner must consider the degree of interference with the capacity for employment caused solely by the Veteran's service-connected disabilities, as distinguished from any non-service-connected disabilities.  The requested opinion must also take into consideration the relevant employment and educational history.

The examiner must provide a complete rationale for all opinions he or she expresses.  If any opinion requested cannot be provided without resort to speculation, the examiner should indicate why such an opinion would be speculative.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Then, review any additional evidence and readjudicate the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  The readjudication must address entitlement to TDIU, including consideration of whether referral to the Director for extraschedular consideration is warranted.  Readjudication must also consider  whether there is evidence that other service connected disorders of the knees are worse, and whether further development of that matter should be undertaken, to include examination and opinion if needed.  Consideration should also be given to whether a social and industrial study or a vocational rehabilitation assessment should be obtained.

7.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

